MEMORANDUM **
Harmout Karamanougian, an Armenian Christian native and citizen of Syria, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s denial of his motion to reopen deportation proceedings to apply for relief under the Convention Against Torture. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion the denial of a motion to reopen, Abassi v. INS, 305 F.3d 1028, 1030 (9th Cir.2002), and we deny the petition.
The BIA did not abuse its discretion by determining that petitioner’s motion to reopen, filed almost four months late, was untimely. See 8 C.F.R. § 208.18(b)(2)(i); Abassi 305 F.3d at 1029-30 n. 1.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.